The defendant was convicted, and there was judgment against him, from which he appealed to this Court. He was required to give a bond of fifty dollars on the appeal. He gave a bond in the sum of fifty dollars, with one John Ingram as surety, who made oath that he "was worth the sum of fifty dollars over and above all exemptions allowed by law, personal and real, and over all his debts and liabilities."
When the case was called for argument in this Court, the Attorney General moved to dismiss the appeal, upon the ground that the bond or undertaking was not justified by the surety in double the amount specified therein.
This has been so repeatedly decided by this Court to be an essential requisite in every undertaking on appeal to this Court, that *Page 717 
it is hardly necessary to cite any authority. We therefore refer only to the cases of Turner v. Quinn, 92 N.C. 501, and Anthony v. Carter,91 N.C. 229.
The appeal must be dismissed, and this certified to the Superior Court of Macon County, that the case may be proceeded with according to this opinion and the law.
Dismissed.